UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



DAISY LOPEZ,
                                              No. 16 CIV. 7517 (LAP)
                   Plaintiff,
                                                      ORDER
           -versus-

ARTHUR GIBBONS,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The    Court    is   in   receipt   of    Plaintiff’s   March   16,   2020

letter [dkt. no. 55] and Defendant’s March 23, 2020 response

[dkt. no. 56].      Counsel for the parties shall continue to confer

and shall inform the Court by letter no later than April 29,

2020 of the status of the action.             Counsel’s other requests are

held in abeyance.



SO ORDERED.


Dated:    March 30, 2020
          New York, New York


                                             ____________________________
                                             LORETTA A. PRESKA
                                             Senior U.S. District Judge
